Order

PER CURIAM.
Anthony A. McElroy appeals his convictions of two counts of statutory rape in the first degree, pursuant to § 566.032, RSMo 1994; four counts of first degree statutory sodomy, § 566.062; and five counts of first degree child molestation, § 566.067. McEl-roy was sentenced by the trial court as a prior and persistent offender to a total of forty years in prison. Having carefully considered the contentions on appeal, we find no grounds for reversing the decision. Publication of a formal opinion would not serve jurisprudential purposes or add to understanding of existing law. The judgment is affirmed. Rule 30.25(b).